                        Case 2:19-cv-01405-JCM-BNW Document 13 Filed 09/12/19 Page 1 of 3



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7 USAA, USAA-CIC, USAA-GIC,
                      USAA County and Garrison
                    8
                                                  UNITED STATES DISTRICT COURT
                    9
                                                        DISTRICT OF NEVADA
                   10
                                                                ***
                   11
                      KRISTINA RAYE WELLER, an individual;        CASE NO. 2:19-cv-01405-JCM-BNW
                   12 SCIANNA JAYLYNN AMERICO, an
                      individual,                                 STIPULATION AND ORDER TO
                   13                                             EXTEND THE TIME FOR FILING A
                                     Plaintiff,                   REPLY IN SUPPORT OF
                   14
                              vs.                                 1. DEFENDANTS’ REQUEST FOR
                   15                                                JUDICIAL NOTICE IN CONNECTION
                      UNITED SERVICES AUTOMOBILE                     WITH MOTION TO DISMISS UNITED
                   16 ASSOCIATION; USAA CASUALTY                     STATES AUTOMOBILE
                      INSURANCE COMPANY; USAA                        ASSOCIATION; USAA CASUALTY
                   17 GENERAL INDEMNITY COMPANY;                     INSURANCE COMPANY; USAA
                      USAA COUNTY MUTUAL INSURANCE                   GENERAL INDEMNITY COMPANY,
                   18 COMPANY; GARRISON INSURANCE                    AND USAA COUNTY MUTUAL
                      COMPANY d/b/a GARRISON PROPERTY                INSURANCE COMPANY PURSUANT
                   19 AND CASUALTY INSURANCE                         TO FED. R. CIV. P. 12(b)(6);
                      COMPANY, a subsidiary of USAA
                   20 CASUALTY INSURANCE COMPANY;                 2. MOTION TO DISMISS UNITED
                      AUTO INJURY SOLUTIONS, INC.; DOES 1            STATES AUTOMOBILE
                   21 through 10, inclusive; and ROE                 ASSOCIATION; USAA CASUALTY
                      CORPORATIONS 1 through 10, inclusive,          INSURANCE COMPANY; USAA
                   22                                                GENERAL INDEMNITY COMPANY,
                                     Defendants.                     AND USAA COUNTY MUTUAL
                   23                                                INSURANCE COMPANY PURSUANT
                                                                     TO FED. R. CIV. P. 12(b)(6); AND
                   24
                                                                  3. GARRISON PROPERTY AND
                   25                                                CASUALTY INSURANCE
                                                                     COMPANY’S MOTION TO DISMISS
                   26                                                PURSUANT TO FED. R. CIV. P.
                                                                     12(b)(6) and MOTION FOR MORE
                   27                                                DEFINITE STATEMENT
                   28                                          (First Request)
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4812-1424-6821.1
ATTORNEYS AT LAW
                        Case 2:19-cv-01405-JCM-BNW Document 13 Filed 09/12/19 Page 2 of 3



                    1            Plaintiffs and Defendants1, named in the above caption matter, by and through their

                    2 respective counsel of record and hereby stipulate that the Defendants’ deadline for filing their

                    3 replies in Support of their motions, to wit: Garrison Property and Casualty Insurance Company’s

                    4 Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) and Motion for More Definite Statement

                    5 (ECF Nos. 4 and 5); Motion to Dismiss United States Automobile Association; USAA Casualty

                    6 Insurance Company; USAA General Indemnity Company; and USAA County Mutual Insurance

                    7 Company Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 6); and Defendants’ Request for Judicial

                    8 Notice in Connection with Motion to Dismiss United States Automobile Association; USAA

                    9 Casualty Insurance Company; USAA General Indemnity Company; and USAA County Mutual

                   10 Insurance Company Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 7), all currently due on

                   11 September 12, 2019, be extended three (3) days up to and including Monday, September 16, 2019.

                   12            Defendants’ motions were filed on August 22, 2019. Plaintiffs’ oppositions thereto were

                   13 filed on September 5, 2019. The deadline for Defendants’ replies in support thereof for each

                   14 motion is due September 12, 2019. The parties have agreed to extend Defendants’ deadline for

                   15 filing their replies to the three motions, due by the extended deadline of September 16, 2019. This

                   16 is the first request for an extension. There is no hearing set by the Court.

                   17            Given the extensiveness and complexities in the arguments made by Plaintiffs in their

                   18 oppositions, and that this matter involves multiple parties, each of which have their own

                   19 contentions, additional time is necessary for counsel to prepare and file replies to each of the

                   20 motions. This request for extension is made in good faith and not for the purposes of delay.

                   21            WHEREFORE, the parties respectfully request that the time to file the defendants’ Reply

                   22 in Support of Garrison Property and Casualty Insurance Company’s Motion to Dismiss Pursuant

                   23 to Fed. R. Civ. P. 12(b)(6) and Motion for More Definite Statement (ECF Nos. 4 and 5); Reply in

                   24 Support of Motion to Dismiss United States Automobile Association; USAA Casualty Insurance

                   25 Company; USAA General Indemnity Company; and USAA County Mutual Insurance Company

                   26
                        1
                   27     Auto Injury Solutions, Inc. is not a party to this stipulation as they have not entered an
                        appearance in this matter.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4812-1424-6821.1                                  2
                        Case 2:19-cv-01405-JCM-BNW Document 13 Filed 09/12/19 Page 3 of 3



                    1 Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 6); and Reply in Support of Defendants’ Request

                    2 for Judicial Notice in Connection with Motion to Dismiss United States Automobile Association;

                    3 USAA Casualty Insurance Company; USAA General Indemnity Company; and USAA County

                    4 Mutual Insurance Company Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 7) be extended an

                    5 additional three (3) days up to and including Monday, September 16, 2019.

                    6    Dated this day of September, 2019.               Dated this day of September, 2019.

                    7    LEWIS BRISBOIS BISGAARD & SMITH LLP              GANZ & HAUF

                    8    /s/ Priscilla L. O’Briant                        /s/ Cara Xidis
                    9    Robert W. Freeman, Esq.                          Adam Ganz, Esq.
                         Nevada Bar No. 3062                              Nevada Bar No. 6650
                   10    Priscilla L. O’Briant, Esq.                      Marjorie Hauf, Esq.
                         Nevada Bar No. 10171                             Nevada Bar No. 8111
                   11    6385 S. Rainbow Blvd., Suite 600                 Cara Xidis, Esq.
                         Las Vegas, Nevada 89118                          Nevada Bar No. 11743
                   12                                                     8950 W. Tropicana Ave, Suite 1
                         Attorneys for Defendants
                   13                                                     Las Vegas, Nevada 89147
                                                                          Attorneys for Plaintiffs
                   14
                                                                  ORDER
                   15
                                 IT IS SO ORDERED.
                   16
                                 DATED: September 12, 2019.
                                        _______________
                   17

                   18
                                                                  _______________________________
                   19                                               U.S. DISTRICT COURT JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4812-1424-6821.1                             3
